DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12,13,18-20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Zhenjiang (CN 106129708A cited by applicant) in view of Volkswagon (DE 10026968 A1 cited by applicant).
	Regarding claim 12, Zhenjiang teach A test device (Note Fig. 1 below) for a plug-in connection, the plug-in connection having first and second plug connector parts each with multiple electrically-conductive first and second contact elements, respectively, the first and second plug connector parts configured to be plugged together such that at least some of the first contact elements come into electrical physical contact with at least some of the second contact elements, the first and second plug connector parts in the plugged-together state defining at least one protective chamber (Note Fig. 1 below) configured for the first and second 
a device (humidity sensor 4, Fig. 1) associated with at least one of the first and second plug connector parts and configured to detect one or more of moisture and fluid in the protective chamber, (Note humidity sensor 4, Fig. 1) the device having an electrically-conductive test contact element that protrudes into the protective chamber (Note the protrusion of the body of humidity sensor 4, in Fig. 1) and that is configured to be contacted in an electrical manner; (Note Fig. 1,  the humidity sensor in electric jack 3) 

    PNG
    media_image1.png
    349
    644
    media_image1.png
    Greyscale



and 

Zhenjiang does not teach an evaluation circuit connected to the test contact element and having a controllable signal generating device and a signal detecting device, the evaluation 
wherein the test contact element is connected to the evaluation circuit such that the generated signal is configured to be influenced in a recognizable manner by the signal detecting device in the presence of the one or more of moisture and fluid in the protective chamber.
Volkswagon teach an evaluation circuit (Note elements within 26 in Fig. 2) connected to the test contact element (Note 22, Fig. 2) and having a controllable signal generating device (Note par. 16,  Fig. 2, voltage supply , Determine voltage changes caused by moisture and report to electronics 17 , Note the voltage is controlled or changed by moisture ) and a signal detecting device (op amp. 24), the evaluation circuit configured to detect with the signal detecting device (Note Fig. 2 opamp 24) a signal that is generated by the signal generating device, (Note Fig. 2 voltage supply)
wherein the test contact element (Note 22, Fig. 2) is connected to the evaluation circuit such that the generated signal is configured to be influenced in a recognizable manner by the signal detecting device in the presence of the one or more of moisture and fluid in the protective chamber. (Note par. 16, Determine voltage changes caused by moisture and report to electronics 17 , Note the voltage is influenced by moisture)
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Zhenjiang to include the teaching of Volkswagon because it would allow the electronics to cause a targeted failure of the corresponding system. (Note Volkswagon par. 17)
Regarding claim 13, Zhenjiang does not teach wherein the test contact element is arranged between a voltage supply contact element and a ground contact element of the at least one of the first and second plug connector parts in the protective chamber.
Volkswagon teach wherein the test contact element (Note 22) is arranged between a voltage supply contact element (Note connection between resistors 27) and a ground contact 
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Zhenjiang to include the teaching of Volkswagon because it would allow the electronics to cause a targeted failure of the corresponding system. (Note Volkswagon par. 17)

Regarding claim 18, Zhenjiang teach at least one first plug connector part configured for a plug-in connection that includes the first plug connector part and a second connector part, the first and second plug connector parts each having multiple electrically-conductive contact elements and are configured to be plugged together such that at least some of the contact elements of the first plug connector part come into electrical physical contact with at least some of the contact elements of the second plug connector part, the first and second plug connector parts in the plugged-together state defining at least one protective chamber configured for the contact elements; and 
a test device allocated to the first plug connector part, (Note combined components of socket 1 in Fig. 1) the test device including: 
a device (humidity sensor 4, Fig. 1) configured to detect one or more of moisture and fluid in the protective chamber, the device (Note humidity sensor 4, Fig. 1) having an electrically-conductive test contact element that protrudes into the protective chamber (Note the protrusion of the body in Fig. 1) and that is configured to be contacted in an electrical manner, (Note Fig. 1,  the humidity sensor in electric plug 3)

    PNG
    media_image1.png
    349
    644
    media_image1.png
    Greyscale

 and 
Zhenjiang does not teach an evaluation circuit connected to the test contact element and having a controllable signal generating device and a signal detecting device, the evaluation circuit configured to detect with the signal detecting device a signal that is generated by the signal generating device, 
Volkswagon teach an evaluation circuit (Note elements within 26 in Fig. 2)
connected to the test contact element (Note 22, Fig. 2) and having a controllable signal generating device (Note par. 16,  Fig. 2, voltage supply , Determine voltage changes caused by moisture and report to electronics 17 , Note the voltage is controlled or changed by moisture ) and a signal detecting device (Note Fig. 2 opamp 24), the evaluation circuit configured to detect with the signal detecting device (Note Fig. 2 opamp 24) a signal that is generated by the signal generating device, (Note Fig. 2, voltage supply)

wherein the test contact element (Note 22, Fig. 2)  is connected to the evaluation circuit such that the generated signal is configured to be influenced in a recognizable manner by the Determine voltage changes caused by moisture and report to electronics 17 , Note the voltage is influenced by moisture)
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Zhenjiang to include the teaching of Volkswagon because it would allow the electronics to cause a targeted failure of the corresponding system. (Note Volkswagon par. 17)
Zhenjiang does not teach the control unit.
Volkswagon teach the control unit (Note par. 1) 
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Zhenjiang to include the teaching of Volkswagon because it would allow the electronics to cause a targeted failure of the corresponding system. (Note Volkswagon par. 17)
Regarding claim 19, Zhenjiang does not teach wherein the evaluation circuit is configured in the control unit.
Volkswagon teach wherein the evaluation circuit is configured in the control unit. (Note par. 15, The output 25 of the operational amplifier 24 of the safety circuit, generally designated 26 in the figures, is coupled to the electronics 17 of the control device.)
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Zhenjiang to include the teaching of Volkswagon because it would allow the electronics to cause a targeted failure of the corresponding system. (Note Volkswagon par. 17)





Regarding claim 20,  Zhenjiang  teach at least one first plug connector part configured for a plug-in connection that includes the first plug connector part and a second connector part, the first and second plug connector parts each having multiple electrically-conductive contact elements (Note Fig. 1 below) and are configured to be plugged together such that at least some of the contact elements of the first plug connector part come into electrical physical contact with at least some of the contact elements of the second plug connector part, the first and second plug connector parts in the plugged-together state defining at least one protective chamber configured for the contact elements; (Note Fig. 1 below) and 
a test device allocated to the first plug connector part (Note combined components of socket 1 ), the test device including: 
a device (humidity sensor 4, Fig. 1 below) configured to detect one or more of moisture and fluid in the protective chamber, the device (humidity sensor 4, Fig. 1)  having an electrically-conductive test contact element that protrudes into the protective chamber (Note the protrusion of the body in Fig. 1) and that is configured to be contacted in an electrical manner, (Note Fig. 1, the humidity sensor in electric jack 3)  

    PNG
    media_image1.png
    349
    644
    media_image1.png
    Greyscale

and 
Zhenjiang does not teach an evaluation circuit connected to the test contact element and having a controllable signal generating device and a signal detecting device, the evaluation circuit configured to detect with the signal detecting device a signal that is generated by the signal generating device, 
wherein the test contact element is connected to the evaluation circuit such that the generated signal is configured to be influenced in a recognizable manner by the signal detecting device in the presence of the one or more of moisture and fluid in the protective chamber.
Volkswagon teach an evaluation circuit connected to the test contact element (Note elements within 26 in Fig. 2) and having a controllable signal generating device (Note par. 16,  Fig. 2, voltage supply , Determine voltage changes caused by moisture and report to electronics 17 , Note the voltage is controlled or changed by moisture ) and a signal detecting device, (Note Fig. 2 opamp 24) the evaluation circuit configured to detect with the signal detecting device a signal that is generated by the signal generating device, (Note Fig. 2, voltage supply)
Determine voltage changes caused by moisture and report to electronics 17 , Note the voltage is influenced by moisture)
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Zhenjiang to include the teaching of Volkswagon because it would allow the electronics to cause a targeted failure of the corresponding system. (Note Volkswagon par. 17)
Zhenjiang does not teach a control system and at test one control unit.
Volkswagon teach a control system and at test one control unit. (Note par. 3)
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Zhenjiang to include the teaching of Volkswagon because it would allow the electronics to cause a targeted failure of the corresponding system. (Note Volkswagon par. 17)
Regarding claim 22, Zhenjiang teach wherein the test contact element is configured as a test contact pin. (Note humidity sensor 4 is interpreted as test contact pin)

Allowable Subject Matter
Claims 14-17, 21, 23 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMETRIUS R PRETLOW whose telephone number is (571)272-3441.  The examiner can normally be reached on M-F, 5:30-1:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEMETRIUS R PRETLOW/            Examiner, Art Unit 2858                                                                                                                                                                                            /Patrick Assouad/Supervisory Patent Examiner, Art Unit 2858